Citation Nr: 0406222	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-19 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hepatitis C


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W., Associate Counsel




INTRODUCTION

The appellant had active military service from January 1966 
until November 1969.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied service connection for 
hepatitis C.

The appellant did not request a hearing in this case.

The Board additionally notes that the appellant, in his 
substantive appeal (VA Form 9), appears to have raised the 
issue of service connection for bipolar disorder.  This issue 
was not previously addressed by the Regional Office (RO).  
Therefore, the Board refers the issue of service connection 
for bipolar disorder to the RO for further inquiry.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

For purposes of this remand, the Board shall focus on VA's 
duty to assist.  The Board notes that the appellant's service 
medical records were requested by the RO from the NPRC 
(National Personnel Records Center).  Furthermore, the NPRC 
response indicated that the appellant's service medical 
records were mailed to the RO.  However, the service medical 
records received by the RO via mail pertained to a veteran 
other than the current appellant.  Therefore, an additional 
request was made by the RO for purposes of obtaining the 
correct service medical records.  Ultimately, the NRC 
responded that all available service medical records for the 
appellant had previously been sent to the RO.

In light of the aforementioned situation, the Board finds 
that, as detailed in the remand below, an additional attempt 
to obtain the appellant's service medical records should be 
made.

The Board additionally notes that the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2003).  An 
examination or opinion is necessary if the evidence of 
record:  (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Id.

The appellant in this case was not previously afforded a VA 
examination.  Furthermore, the record contains a current 
diagnosis of hepatitis C as confirmed via appropriate 
testing, and a private medical opinion linking the 
appellant's hepatitis C to his active military service.  
Therefore, consistent with VA's duty to assist, the appellant 
should be provided a VA examination for purposes of 
determining the nature and etiology of his hepatitis C.

Accordingly, this case is remanded for the following:

1.  An additional attempt to obtain the 
appellant's service medical records should be 
made.  In particular, the RO should contact a 
supervisor at the NPRC (or an appropriate 
designee) and request an exhaustive search 
for the appellant's service medical records.  
If the appellant's service medical records 
are not located, a report should be prepared 
for the record describing in detail the 
nature of the search for the appellant's 
service medical records and the 
aforementioned supervisor or appropriate 
designee should certify that the appellant's 
service medical records have been 
irretrievably lost and that further efforts 
to obtain such records are not justified.

2.  Upon completion of the aforementioned 
development, the appellant should be 
scheduled for a VA examination.  The examiner 
should thoroughly review the claims folder in 
conjunction with evaluating the appellant.  
The examiner should specifically address the 
following:

a.  The examiner should initially 
request the appellant to provide any 
history of exposure to known risk 
factors for hepatitis C during active 
military service.  The examiner should 
also comment upon whether exposure to 
such known risk factors during active 
service is indicated within the service 
medical records, to the extent that such 
service medical records are available.  

b.  The examiner should then comment 
upon whether it is "at least as likely 
as not" that the appellant's hepatitis 
C condition was the result of an in-
service injury or disease.

All appropriate testing in this regard should 
be accomplished.  A complete rationale for 
any opinion expressed must be provided.  If 
the examiner cannot answer the above without 
resorting to speculation, then he or she 
should so state.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim for service 
connection for hepatitis C should then be 
readjudicated.  If the benefits sought on 
appeal remain denied, then the appellant and 
his representative, if any, should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for a response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




